Citation Nr: 1138827	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-06 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on November 24, 2006 at Ocean Springs Hospital.

2.  Entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on January 6, 2007, February 25, 2007, March 10, 2007 and July 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2007, July 2007 and October 2007 determinations of the Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi.

The issues of entitlement to payment or reimbursement for the cost of unauthorized ambulatory care incurred on January 6, 2007, February 25, 2007, March 10, 2007 and July 27, 2007  are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is 100 percent service-connected for diabetes mellitus, type I, with mild diabetic retinopathy and moderate peripheral neuropathy.

2.  The Veteran was treated at Ocean Springs Hospital on November 24, 2006, for left lower leg pain following a fall on a brick floor the month prior and a relevant history of polyneuropathy.  

3.  The private treatment was not authorized by VA.

4.  The Veteran's home is within 12 miles of Ocean Springs Hospital and within 19 miles of the VAMC in Biloxi, Mississippi.

5.  On November 24, 2006, the VAMC in Biloxi, Mississippi was open and not otherwise on divert status.

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services provided at Ocean Springs Hospital on November 24, 2006 has not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a letter in February 2008 advising him of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Reimbursement for Private Medical Treatment

Essentially, the Veteran claims all claimed private medical treatment was received due to complications with his diabetes of emergent nature, and therefore the treatment should be reimbursed by VA.

The Veteran is 100 percent service-connected for diabetes mellitus, type I with diabetic retinopathy and peripheral neuropathy.  The Veteran submitted a statement from his VA doctor dated October 2007 indicating the Veteran is a "brittle" type I diabetic with tight control and a 40 year history.  The VA doctor also indicated the Veteran is at risk for hypoglycemic reactions.

The Veteran was admitted to the emergency room at Ocean Springs Hospital on November 24, 2006, complaining of persisting left lower leg pain following a fall one month prior.  The treatment records also note the Veteran's pertinent medical history of diabetic polyneuropathy.

With regard to the November 24, 2006, treatment specifically, the Veteran further explains that the VAMC, which is of similar distance to his house as the Ocean Springs Hospital, had treated his left leg on November 4, 2006, and merely diagnosed the problem as "muscle strain" without conducting any diagnostic tests.  He further explained on Friday, November 24, 2006 he called the VAMC in Biloxi and was told the hospital had limited staff due to the Federal holiday (Thanksgiving fell on Thursday, November 23, 2006).  For these reasons, the Veteran's wife proceeded to transport him to a private emergency room.

At the time of the 2006 private emergency room treatment, the Veteran was regularly receiving treatment at the VAMC in Biloxi, Mississippi.  The Veteran further indicates the VAMC had previously paid a 1999 private bill for emergency care under similar circumstances.  The Veteran's spouse indicates she transported the Veteran to the private hospital on November 24, 2006 after his complaints of severe leg pain specifically because of his 40 year history of diabetes. 

The Board has considered the Veteran's and his spouse's testimony.  To the extent they are claiming the Veteran's emergency room (ER) visit or the ambulatory care incidents were "authorized" by the VA, the Board disagrees.  Records from the VAMC are part of the record and do indicate the Veteran's private treatment fees for an emergency room visit were paid in 1999; however, the details of the 1999 ER visit are not of record and the facts pertinent to that situation are not determinative of this situation.  The Board notes that many subsequent private treatment and private ambulance transport claims from 1999 to 2006 were deemed "unauthorized."  Also significant, the VAMC records do not reflect any prior authorization for any type of private treatment within the relevant time frame. 

The Veteran claims the VAMC told him they were short-staffed on November 24, 2006 because of the federal holiday (Thanksgiving, November 23, 2006) and long weekend.  The Board has no reason to doubt the Veteran's contention that the VAMC on November 24, 2006 told him they were short-staffed.  The records, however, do not confirm the VAMC "authorized" the Veteran at that time to go somewhere else for treatment or specifically diverted him to go elsewhere for treatment.  Indeed, the Veteran concedes he went to a private facility on that date in part because he felt his prior trip to the Biloxi VAMC ER regarding his left leg pain was largely ignored and reduced to "muscle strain."  The Veteran has every right to get a private opinion on the same complaints, but his desire to do so is not considered "authorization" as defined under 38 C.F.R. § 17.54. 

In Smith v. Derwinski, 2 Vet. App. 378 (1992), a veteran had called a VA clinic and spoke to one of his treating physicians regarding his heart condition, namely congestive heart failure. The VA physician told the veteran that he could not see him and recommended he go to a private facility, which he named.  The Court found that the advice of a doctor was not "the specific type of authorization contemplated by the regulation." Id. at 379.  

Similarly, here, even if the VAMC operator informed the Veteran the VAMC was "short staffed," this information is not the specific type of authorization required by 38 C.F.R. § 17.54.  Cf. Smith, 2 Vet. App. at 379.  Thus, the Board finds that the relevant private treatment at Ocean Springs Hospital was not authorized by VA.

In the absence of prior authorization, which is the case here, the Veteran may still be reimbursed if eligibility is established.

Eligibility may be established by application of 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 depending on whether the treatment was for a service-connected disability.

The Veteran essentially claims 38 U.S.C.A. § 1728 should apply because the private treatment was for a diabetic complication, which is a service-connected disability.  The Veteran specifically claims his left leg pain was related to his diabetic polyneuropathy and, therefore, is related to his service-connected disability.

Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions. There must be a showing that:

      (a) The care and services rendered were either:

      (1) for an adjudicated service-connected disability, or
(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or
(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA. Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non- Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.   See 38 U.S.C.A. § 1725. 

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

Although the provisions of § 1725 and § 1728 are similar, the distinction is significant to the Veteran's claims here because under 38 U.S.C.A. § 1725 the Veteran's claim for VA reimbursement is precluded if he has any other medical insurance covering the amount owed in whole or in part.  See 38 U.S.C.A. § 1725(g).  In this case, the Veteran does in fact have other medical insurance that covered at least part of the expenses for the claimed dates of private treatment.  

The Board concludes the question of whether reimbursement can be granted for private treatment rendered on November 24, 2006 falls under 38 U.S.C.A. § 1728.  Where a veteran is rated 100 percent disabled for a disability that is permanent in nature, § 1728 will apply for "any disability."  See 38 U.S.C.A. § 1728(a)(3).  The Veteran's VA physician indicated in an October 2007 opinion that the Veteran had a forty year history of diabetes described as "brittle" and under "tight control."  The private ER notes from October 24, 2006 further noted the Veteran's history of polyneuropathy as relevant to his left leg pain.  For these reasons, the Board concludes 38 U.S.C.A. § 1328 applies and, therefore, the fact that the Veteran has other insurance is not a bar to eligibility for reimbursement here.

The pertinent inquiry then is whether the Veteran's private treatment for these various services were (1) rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) other VA or Federal facilities were not feasibly available.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The VAMC denied reimbursement for the November 24, 2006 ER visit to Ocean Springs Hospital finding VA facilities feasibly available.  That is, the VAMC noted the private emergency room was in close proximity to the VAMC Biloxi emergency room.  

The Ocean Springs Hospital and the VAMC Biloxi facility are within seven miles of each other and 12 miles and 19 miles from the Veteran's home address respectively.  Accordingly, even in a true medical emergency the facilities are equally feasible to the Veteran.

The Veteran does not dispute that the VAMC Biloxi facility is geographically feasible, but rather the facility was unavailable on November 24, 2006.  Specifically, the Veteran claims he called the VAMC and was told they were "short-staffed" due to the Federal holiday.  As explained above, however, the Veteran does not claim and the evidence does not show that he was instructed or otherwise pre-authorized to go elsewhere.  VAMC records indicate the Veteran has been authorized on other dates to go to other facilities for treatment, but no such authorization was given on November 24, 2006.  Although the Board does not doubt the Veteran's phone conversation with the VAMC that day, there simply is no evidence that he was instructed to go seek treatment elsewhere on November 24, 2006.

Rather, as explained above it appears the Veteran was unhappy with the treatment he received on his left leg at the VAMC earlier in the month and was reluctant to go there again, especially since they were short-staffed.  Again, the Veteran is free to seek medical treatment wherever he chooses, but cannot expect reimbursement from the VA merely to go seek a second medical opinion.

Because the Board has concluded VA facilities were feasibly available, it is not necessary to determine whether the private treatment received on November 24, 2006 was emergent in nature.  See Zimick, 11 Vet. App. at 49 (indicating failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility).  

The Board finds the preponderance of the evidence indicates VA facilities were feasibly available on November 24, 2006 and, therefore, the Veteran's claim seeking reimbursement for private treatment received on November 24, 2006 is denied.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on November 24, 2006 at Ocean Springs Hospital is denied.


REMAND

The Veteran also seeks reimbursement for ambulance services he received on January 6, 2007, February 25, 2007, March 10, 2007 and July 27, 2007.  These services were all rendered due to hypoglycemic reactions the Veteran suffered on those dates.  According to the ambulance reports, bystanders and/or police authorities called 911 after the Veteran was found on these various dates unresponsive or virtually unresponsive.  In February, March and July specifically, the Veteran was found in the driver's seat of his car stalled on the road.  On all of these occasions, the arriving medical technicians provided the Veteran with intravenous (IV) fluids and medications.  After medication was administered, the Veteran was alert and oriented and, in all cases, refused transport to the hospital.  Indeed, the ambulance technicians cleared the Veteran to continue driving his vehicle in February, March and July 2007.  The diagnosis noted on the reports in all four incidents was consistently "hypoglycemia/diabetic symptoms."  

The VAMC denied the Veteran's claims finding that none of these incidents were emergent in nature.  

On January 6, 2007, Acadian Ambulance records indicate the Veteran was found unresponsive sitting on the floor up against a counter.  Although his eyes were open, the Veteran could not verbally answer or move.  Bystanders indicate he had "passed out."  At that time, IV fluids and medication was administered and the Veteran subsequently became conscious, alert and oriented.  He refused transport to the hospital.  The Veteran was deemed to have suffered diabetic symptoms, to include hypoglycemia.

On February 25, 2007, March 10, 2007 and July 27, 2007, the Veteran was found by highway patrol officers in the driver seat and incomprehensible.  Amazingly, the Veteran had not been in a serious accident in any of the dates, but rather, his car was moved either by police or by bystanders to the side of the road until the ambulance arrived.  Similar to the January 6, 2007 incident, the Veteran became alert and oriented once IV fluids and medication was administered.  On the July 2007 report, the Veteran also drank a small bottle of orange juice he had with him and was instructed to go get food as soon as possible.  In all instances the Veteran declined being taken to the hospital and was cleared by the ambulance technicians to continue driving his vehicle.  The Veteran was deemed to have suffered diabetic symptoms, to include hypoglycemia.

38 U.S.C.A. § 1728 defines a "medical emergency" to be of such nature "that delay would have been hazardous to life or health."  In Swinney v. Shinseki, 23 Vet. App. 257 (2010) the Court held "medical emergency" should be considered in light of whether a "reasonable prudent layperson" would believe delay would be "hazardous to life or health."  The Board notes the facts in Swinney involved application of 38 U.S.C.A. § 1725 and not § 1728, but the wording of "medical emergency" is similar in both statutory provisions.  In any case, the Court has also held that "medical emergency" is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

In this case, the Veteran submitted a statement from his own VA physician dated October 2007 indicating the Veteran has a forty year history of type I diabetes mellitus, which was described as "brittle" and under "tight control."  The VA physician also noted the Veteran is at risk for hypoglycemic reactions.  The Board notes, however, that the Veteran's VA physician did not opine that any specific private treatment, to include the ambulance services on appeal here, where emergent in nature.

The VAMC, within the July 2007 and October 2007 denials, proffered the medical opinion that these four 2007 ambulatory care incidents were not emergent in nature.  No rationale was given for this opinion and it is unclear whether the VAMC considered what a "prudent layperson" would have reasonably believed as directed in Swinney.  See Swinney, 23 Vet. App. 257.

For these reasons, the Board concludes the current medical evidence is insufficient for the Board to make a decision here and a VA medical opinion is indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination/opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA doctor as to whether any of the ambulance services at issue were rendered in a medical emergency.  

The physician is specifically asked to opine as to whether a delay in medical care on January 6, 2007, February 25, 2007, March 10, 2007 and/or July 27, 2007 would have been "hazardous to the life or health" of the Veteran.  

If not, the physician is asked to opine as to whether a "reasonable prudent layperson" would have believed a delay in medical care on any or all of the dates at issue would have been "hazardous to the life of health" of the Veteran.

The Veteran's claims folder must be made available to the physician for review and the physician is asked to provide a detailed rationale for any and all opinions rendered.  

2.  Then readjudicate the claim for entitlement to reimbursement for unauthorized private ambulance services rendered on January 6, 2007, February 25, 2007, March 10, 2007 and July 27, 2007 under 38 U.S.C.A. § 1728 (West 2002).  If the decision remains adverse to the Veteran in any way, provide him and his representative with a supplemental statement of the case that discusses all relevant laws and regulations, the evidence considered, and the bases for the decision. Then, return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


